outlined in NRS 125.150(8) in making the award.              See Wolff v. Wolff,   112
                Nev. 1355, 1359, 929 P.2d 916, 918-19 (1996) (providing that this court
                will not disturb a district court's disposition of community property or an
                alimony award absent an abuse of discretion); see also NRS 125.150(8)
                (providing factors for a district court to consider when awarding spousal
                support). Finally, we conclude that the district court did not abuse its
                discretion in assigning the tax debts to appellant, as appellant failed to
                comply with the court's order to provide tax returns demonstrating that
                the tax debt at issue here was a community debt.             See Wolff, 112 Nev. at
                1359, 929 P.2d at 918-19. Accordingly, in light of these determinations,
                and as appellants remaining arguments lack merit, we
                            ORDER the judgment of the district court AFFIRMED.




                                                                                                   , J.
                                                              Hardesty




                                                              Parraguirre




                                                              Cherry




                cc: Hon. Robert Teuton, District Judge, Family Court Division
                     Nathaniel Tolliver
                     Cassandra Renee Tolliver
                     Eighth District Court Clerk



SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A

                                                   MENZUM5114011111111111M
                                                            7-